Title: To George Washington from Brigadier General Anthony Wayne, 19 September 1777
From: Wayne, Anthony
To: Washington, George

 

Paoli [Pa.] ½ After 7 OClock A.M. 19th Sepr 1777
Dear General

On the Enemies Beating the Revellee I ordered the Troops under Arms and began our March for their left flank—But when we Arrived within a half a Mile of their Encampment found they had not Stired—but lay too Compact to admit of an Attack with prudence—Indeed their Supineness Answers every purpose of giving you time to get up—if they Attempt to move I shall Attack them at all Events.
this Moment Capt. Jones of Blands Dragoons brought in som prisoners—three of them belonging to the Queens Rangers & One Artillery man, they dont seem to know much about the Movements of the Enemy Nor the loss they Sustained at Brandywine but have heard it was very great.
There never was—nor never will be a fairer Opportunity of giving the Enemy a fatal Blow than the present, for God sake push on as fast as possible. Interim I am your Excellencies Most Huml. Sert

Anty Wayne

